DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 6 recites a third tendon, a third asymmetric spring system, and a third control mechanism but claim 1, from which it depends, has not set forth a second tendon, a second asymmetric spring system, and a second control mechanism. Therefore, it is unclear whether a second tendon, a second asymmetric spring system or a second control mechanism is part of the claimed invention.
Regarding claim 16, it is unclear what the cam is being coupled to in order to apply the first force to the first tendon. As currently presented, claim 10, from which claim 16 depends, recites that the first asymmetric spring system has a first end that is attached to the first tendon. While claim 16 further defines the first asymmetric spring system to have a spring and a cam, it is unclear whether the spring element or the cam is part of the first end of the first asymmetric spring system that is attached to tendon. Claims 17-19 are also rejected based on their dependency from rejected claim 16.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-5, 7, 8 and 10-14 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Selkee (USPN 7,377,906).
Regarding claim 1, Selkee discloses a surgical device (catheter 10) comprising:
a shaft (catheter body 12) including a movable portion (tip section 14);
a first tendon (puller wire 32a) extending through the shaft (12) and attaching to the movable portion (col. 6, lines 39-42 – puller wire 32 extends from the control handle 16, through the central lumen in the catheter body 12 and into one of the off-axis lumens 26 and 28 of the tip section 14; col. 6, lines 53-55 – puller wire 32 is anchored near the distal end of the tip section 14);
a first asymmetric spring system (constant force spring 74a + pulley 72a) having a first end (spring free end 109a) attached to the first tendon (col. 10, lines 20-22 – proximal end of puller wire is attached to the free end 109a of the spring 74a), wherein the asymmetric spring system is such that a force applied by the first asymmetric spring system to the first tendon has greater dependence on a location of a second end (Fig. 10; end near 72a) of the asymmetric spring system than on a location of the first end of the asymmetric spring system (Figs. 12a-12c – movement of second end of asymmetric spring system near 72a is what causes the tip of the device to deflect; therefore, the force being applied at the second end has a greater effect on the tendon than the first end); and
a first mechanism (lever 70) connected to control the location of the second end of the first asymmetric spring system (col. 11, lines 16-20 – rotation of the lever structure 70 causes deflection in the catheter tip section 14…when the lever structure is rotated in the clockwise rotation, the pulley 72a is translated proximally).
Regarding claim 2, Selkee discloses wherein the force applied by the first asymmetric spring system (74a + 72a) to the first tendon (32a) is independent of the location of the first end and a location of the first tendon while the location of the second end of the first asymmetric spring system remains fixed (Fig. 12b; force is applied at second end, near pulley 72a, therefore, the force applied is independent of the location of the first end and location of the first tendon; the second end of the asymmetric spring system is fixed in that it does not move while it is in a position for force to be applied and maintained).
Regarding claim 3, Selkee discloses wherein the shaft (12) contains a lumen sized to guide a surgical instrument through the shaft (col. 15, lines 33-37 – the central lumen 18 of the body 12 is used for passage of the electrode lead wires 30…and, if present, thermocouple wires, electromagnetic sensor cable, optic fiber or infusion tube).
Regarding claim 4, Selkee discloses wherein the shaft (12) includes a plurality of members (compression coils 46), each of which is articulated for control of a shape of the shaft (col. 7, lines 24-25 – Each compression coil 46 is tightly wound on itself to provide flexibility, i.e. bending; col. 7, lines 58-61 – distal ends of the compression coils 46 may extend into the…tip section 14 and are anchored at their distal ends to the proximal end of the tip section 14).
Regarding claim 5, Selkee discloses further comprising:
a second tendon (puller wire 32b) extending through the shaft (12) and attaching to the movable portion of the shaft (col. 6, lines 39-42 – puller wire 32 extends from the control handle 16, through the central lumen in the catheter body 12 and into one of the off-axis lumens 26 and 28 of the tip section 14);
a second asymmetric spring system (constant force spring 74b + pulley 72b) having a first end (spring free end 109b) attached to the second tendon (col. 10, lines 29-32 – proximal end of the puller wire 32b is attached to the free end 109b of spring 74b), wherein the second asymmetric spring is such that a force applied by the second asymmetric spring system to the second tendon has greater dependence on a location of a second end (Fig. 10; end near 72b) of the second spring system than on a location of the first end of the second spring system (Figs. 12a-12c – movement of second end of asymmetric spring system near 72a is what causes the tip of the device to deflect; therefore, the force being applied at the second end has a greater effect on the tendon than the first end); and
a second mechanism (annular protrusion 130) connected to control the location of the second end of the second asymmetric spring system (col. 12, lines 55-58 – Rotation of the deflection knob…is directly coupled to rotation of the lever structure 70 primarily by means of an annular protrusion 130 formed in the lever structure; movement of the annular protrusion would cause movement of the lever, which causes movement of pulley).
Regarding claim 7, Selkee discloses wherein the first asymmetric spring system comprises a spring element (constant force spring 74a) and a cam (pulley 72a) attached between the spring element and the first tendon (Fig. 10).
Regarding claim 8, Selkee discloses wherein the first mechanism (70) comprises a ball screw (screw 166; it is noted that Applicant has stated that “a simple threaded device could operate in substantially the same manner as a ball screw” in [0023] of filed specification) attached to the second end (Fig. 10; end near 72a) of the asymmetric spring system (Fig. 9; col. 14, lines 32-39 – central aperture 174 of the cap…leads to a threaded interior of the friction nut 167 within the lever structure 70, the screw 166 is inserted through the aperture 174…and its end advanced into threaded engagement with the end 169 of the friction nut 167; screw is attached to the second of the asymmetric spring system via first mechanism 70).
Regarding claim 10, Selkee discloses a surgical device (catheter 10) comprising:
a shaft (catheter body 12) including a movable portion (tip section 14);
a first tendon (puller wire 32a) attached to the movable portion of the shaft (col. 6, lines 53-55 – puller wire 32 is anchored near the distal end of the tip section 14);
a first asymmetric spring system (constant force spring 74a + pulley 72a) having a first end (spring free end 109a) attached to the first tendon (col. 10, lines 20-22 – proximal end of puller wire is attached to the free end 109a of the spring 74a) and applying a first force through the first tendon to the movable portion of the shaft (col. 11, lines 18-26 – when the lever structure is rotated in the clockwise rotation, the pulley 72a is translated proximally…the proximal translation of the pulley 72a causes it to rotate counterclockwise thereby drawing proximally the wire segment 108a, which results in deflection of the tip section 14 to the right), the first force having greater dependence on a location of a second end (Fig. 10; end near 72a) of the first asymmetric spring system than on a location of the first end of the first asymmetric spring system (Figs. 12a-12c – movement of second end of asymmetric spring system near 72a is what causes the tip of the device to deflect; therefore, the force being applied at the second end has a greater effect on the tendon than the first end); and
a first mechanism (lever 70) connected to move the second end of the first asymmetric spring system so that a magnitude of the first force changes and the movable portion of the shaft moves (col. 11, lines 16-20 – rotation of the lever structure 70 causes deflection in the catheter tip section 14…when the lever structure is rotated in the clockwise rotation, the pulley 72a is translated proximally).
Regarding claim 11, Selkee discloses wherein the shaft (12) contains a lumen (central lumen 18) sized to guide a surgical instrument through the shaft (col. 15, lines 33-37 – the central lumen 18 of the body 12 is used for passage of the electrode lead wires 30…and, if present, thermocouple wires, electromagnetic sensor cable, optic fiber or infusion tube).
Regarding claim 12, Selkee discloses wherein a portion of the lumen (18) passes through the movable portion (Fig. 3).
Regarding claim 13, Selkee discloses wherein the movable portion of the shaft (14) includes a plurality of members (sheath 42), each of which is articulated for control of a shape of the shaft (col. 8, lines 17-21 – each puller wire 32 is surrounded by a plastic sheath 42…Each sheath 42 ends near the distal end of each puller wire; sheath can be articulated since it surrounds the puller wire and would need to allow the puller wire to cause deflection of the tip section).
Regarding claim 14, Selkee discloses further comprising:
a second tendon (puller wire 32b) attached to the movable portion of the shaft (col. 6, lines 53-55 – puller wire 32 is anchored near the distal end of the tip section 14);
a second asymmetric spring system (constant force spring 74b + pulley 72b) having a first end (spring free end 109b) attached to the second tendon (col. 10, lines 29-32 – proximal end of the puller wire 32b is attached to the free end 109b of spring 74b) and applying a second force through the second tendon to the movable portion of the shaft (col. 11, lines 31-39 – when the lever structure is rotated in the counterclockwise rotation, the pulley 72b is translated proximally…the proximal translation of the pulley 72b causes it to rotate clockwise thereby drawing proximally the wire segment 112b, which results in deflection of the tip section 14 to the left), the second force having greater dependence on a location of a second end (Fig. 10; end near 72b) of the second asymmetric spring system than on a location of the first end of the second asymmetric spring system (Figs. 12a-12c – movement of second end of asymmetric spring system near 72a is what causes the tip of the device to deflect; therefore, the force being applied at the second end has a greater effect on the tendon than the first end); and
a second mechanism (annular protrusion 130) connected to move the second end of the second asymmetric spring system (col. 12, lines 55-58 – Rotation of the deflection knob…is directly coupled to rotation of the lever structure 70 primarily by means of an annular protrusion 130 formed in the lever structure; movement of the annular protrusion would cause movement of the lever, which causes movement of pulley) so that a magnitude of the second force changes and the movable portion of the shaft moves (col. 11, lines 16-20 – rotation of the lever structure 70 causes deflection in the catheter tip section 14…when the lever structure is rotated in the clockwise rotation, the pulley 72a is translated proximally).

Alternatively, claims 1-6 and 10-15 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Cerier, et al. (US 2004/0010245), hereinafter Cerier.
Regarding claim 1, Cerier discloses a surgical device (instrument 900) comprising:
a shaft (shaft 904) including a movable portion (assembly 905);
a first tendon (cable 925a) extending through the shaft (904) and attaching to the movable portion [0178 – Assembly 905 includes a retroflex portion 910; 0179 – Assembly 105 further includes…an end effector 906; 0189 – to control retroflex portion 910 and end effector 906, knobs 912, 914 interface with a series of cables 925a, 925a’, 925b, 925c…located in handle];
a first asymmetric spring system (rack 930a + spring 956 + screw 948a) having a first end (terminal end 957) attached to the first tendon [0193 – enlarged terminal end 957…maintains the position of the cable 925a relative to spring 956], wherein the asymmetric spring system is such that a force applied by the first asymmetric spring system to the first tendon has greater dependence on a location of a second end (Fig. 22; end near 947a) of the asymmetric spring system than on a location of the first end of the asymmetric spring system [0191 – screws 948, 948a’, 948b, 948c translates cable housings 947a, 947a’, 947b, 947c distally and proximally along respective cables 925a, 925a’, 925b, 925c to provide optimal working length for transmitting actuating forces]; and
a first mechanism (pinion 936a) connected to control the location of the second end of the first asymmetric spring system [0190 – the user turns knob 912, which causes shaft 942 and pinion 936a to turn…rotation of pinion 936a causes opposed linear motion of racks 930a, 930a’].
Regarding claim 2, Cerier discloses wherein the force applied by the first asymmetric spring system (930a + 956 + 948a) to the first tendon (925a) is independent of the location of the first end and a location of the first tendon while the location of the second end of the first asymmetric spring system remains fixed (when the movable portion is in the neutral position, the second end of the asymmetric spring system remains fixed and the applied force, being zero, is independent of the location of the first end and the location of the first tendon).
Regarding claim 3, Cerier discloses wherein the shaft (904) contains a lumen (lumen 916) sized to guide a surgical instrument (gastroscope 715) through the shaft [0179 – shaft 904 defines a lumen through which the end of gastroscope 715 protrudes].
Regarding claim 4, Cerier discloses wherein the shaft (904) includes a plurality of members (links 990), each of which is articulated for control of a shape of the shaft (Fig. 24A) [0197 – retroflex portion 910 includes a series of links 990 that are hinged together with pins 991].
Regarding claim 5, Cerier discloses further comprising:
a second tendon (cable 925b) extending through the shaft (904) and attaching to the movable portion of the shaft [0178 – Assembly 905 includes a retroflex portion 910; 0179 – Assembly 105 further includes…an end effector 906; 0189 – to control retroflex portion 910 and end effector 906, knobs 912, 914 interface with a series of cables 925a, 925a’, 925b, 925c…located in handle];
a second asymmetric spring system (rack 930b + spring 956 + screw 948b) having a first end (terminal end 957) attached to the first tendon [0193 – enlarged terminal end 957…maintains the position of the cable 925a relative to spring 956…Cables 925b, 925c are likewise coupled to racks 930b, 930c], wherein the second asymmetric spring is such that a force applied by the second asymmetric spring system to the second tendon has greater dependence on a location of a second end (end at cable housing 947b) of the second spring system than on a location of the first end of the second spring system [0191 – screws 948, 948a’, 948b, 948c translates cable housings 947a, 947a’, 947b, 947c distally and proximally along respective cables 925a, 925a’, 925b, 925c to provide optimal working length for transmitting actuating forces]; and
a second mechanism (pinion 936b) connected to control the location of the second end of the second asymmetric spring system [0190 – the user turns knob 914, which causes shaft 944 and pinions 936b, 936c to rotate…rotation of pinions 936b, 936c causes opposed linear motion of racks 930b, 930c].
Regarding claim 6, Cerier discloses further comprising:
a third tendon (cable 925c) extending through the shaft and attaching to the movable portion of the shaft [0178 – Assembly 905 includes a retroflex portion 910; 0179 – Assembly 105 further includes…an end effector 906; 0189 – to control retroflex portion 910 and end effector 906, knobs 912, 914 interface with a series of cables 925a, 925a’, 925b, 925c…located in handle];
a third asymmetric spring system (rack 930c + spring 956 + screw 948c) having a first end (terminal end 957) attached to the third tendon [0193 – enlarged terminal end 957…maintains the position of the cable 925a relative to spring 956…Cables 925b, 925c are likewise coupled to racks 930b, 930c], wherein the third asymmetric spring is such that a force applied by the third asymmetric spring system to the third tendon has greater dependence on a location of a second end (end at cable housing 947c) of the third asymmetric spring system than on a location of the first end of the third spring system [0191 – screws 948, 948a’, 948b, 948c translates cable housings 947a, 947a’, 947b, 947c distally and proximally along respective cables 925a, 925a’, 925b, 925c to provide optimal working length for transmitting actuating forces]; and
a third control mechanism (pinion 936c) connected to control the location of the second end of the third asymmetric spring system [0190 – the user turns knob 914, which causes shaft 944 and pinions 936b, 936c to rotate…rotation of pinions 936b, 936c causes opposed linear motion of racks 930b, 930c].
Regarding claim 10, Cerier discloses a surgical device (instrument 900) comprising:
a shaft (shaft 904) including a movable portion (assembly 905);
a first tendon (cable 925a) attached to the movable portion of the shaft [0178 – Assembly 905 includes a retroflex portion 910; 0179 – Assembly 105 further includes…an end effector 906; 0189 – to control retroflex portion 910 and end effector 906, knobs 912, 914 interface with a series of cables 925a, 925a’, 925b, 925c…located in handle];
a first asymmetric spring system (rack 930a + spring 956 + screw 948a) having a first end (terminal end 957) attached to the first tendon [0193 – enlarged terminal end 957…maintains the position of the cable 925a relative to spring 956] and applying a first force through the first tendon to the movable portion of the shaft [0190 – the user turns knob 912, which causes shaft 942 and pinion 936a to turn…rotation of pinion 936a causes opposed linear motion of racks 930a, 930a’, which moves cables 925a, 925a’ to flex and straighten retroflex portion 910], the first force having greater dependence on a location of a second end (Fig. 22; end near 947a) of the asymmetric spring system than on a location of the first end of the asymmetric spring system [0191 – screws 948, 948a’, 948b, 948c translates cable housings 947a, 947a’, 947b, 947c distally and proximally along respective cables 925a, 925a’, 925b, 925c to provide optimal working length for transmitting actuating forces]; and
a first mechanism (pinion 936a) connected to move the second end of the first asymmetric spring system so that a magnitude of the first force changes and the movable portion of the shaft moves [0190 – the user turns knob 912, which causes shaft 942 and pinion 936a to turn…rotation of pinion 936a causes opposed linear motion of racks 930a, 930a’, which moves cables 925a, 925a’ to flex and straighten retroflex portion 910].
Regarding claim 11, Cerier discloses wherein the shaft (904) contains a lumen (lumen 916) sized to guide a surgical instrument (gastroscope 715) through the shaft [0179 – shaft 904 defines a lumen through which the end of gastroscope 715 protrudes].
Regarding claim 12, Cerier discloses wherein a portion of the lumen (916) passes through the movable portion (Figs. 17A and 17B). 
Regarding claim 13, Cerier discloses wherein the movable portion (905) of the shaft (904) includes a plurality of members (links 990), each of which is articulated for control of a shape of the shaft (Fig. 24A) [0197 – retroflex portion 910 includes a series of links 990 that are hinged together with pins 991].
Regarding claim 14, Cerier discloses further comprising:
a second tendon (cable 925b) attached to the movable portion of the shaft [0178 – Assembly 905 includes a retroflex portion 910; 0179 – Assembly 105 further includes…an end effector 906; 0189 – to control retroflex portion 910 and end effector 906, knobs 912, 914 interface with a series of cables 925a, 925a’, 925b, 925c…located in handle];
a second asymmetric spring system (rack 930b + spring 956 + screw 948b) having a first end (terminal end 957) attached to the first tendon [0193 – enlarged terminal end 957…maintains the position of the cable 925a relative to spring 956…Cables 925b, 925c are likewise coupled to racks 930b, 930c] and applying a force through the second tendon to the movable portion of the shaft [0190 – the user turns knob 914, which causes shaft 944 and pinions 936b, 936c to rotate…rotation of pinions 936b, 936c causes opposed linear motion of racks 930b, 930c, which moves cables 925b, 925c to open and close the jaw], the second force having greater dependence on a location of a second end (end at cable housing 947b) of the second spring system than on a location of the first end of the second spring system [0191 – screws 948, 948a’, 948b, 948c translates cable housings 947a, 947a’, 947b, 947c distally and proximally along respective cables 925a, 925a’, 925b, 925c to provide optimal working length for transmitting actuating forces]; and
a second mechanism (pinion 936b) connected to move the second end of the second asymmetric spring system so that a magnitude of the second force changes and the movable portion of the shaft moves [0190 – the user turns knob 914, which causes shaft 944 and pinions 936b, 936c to rotate…rotation of pinions 936b, 936c causes opposed linear motion of racks 930b, 930c, which moves cables 925b, 925c to open and close the jaw].
Regarding claim 15, Cerier discloses further comprising:
a third tendon (cable 925c) attached to the first tendon [0178 – Assembly 905 includes a retroflex portion 910; 0179 – Assembly 105 further includes…an end effector 906; 0189 – to control retroflex portion 910 and end effector 906, knobs 912, 914 interface with a series of cables 925a, 925a’, 925b, 925c…located in handle];
a third asymmetric spring system (rack 930c + spring 956 + screw 948c) having a first end (terminal end 957) attached to the third tendon [0193 – enlarged terminal end 957…maintains the position of the cable 925a relative to spring 956…Cables 925b, 925c are likewise coupled to racks 930b, 930c] and applying a force through the third tendon to the movable portion of the shaft [0190 – the user turns knob 914, which causes shaft 944 and pinions 936b, 936c to rotate…rotation of pinions 936b, 936c causes opposed linear motion of racks 930b, 930c, which moves cables 925b, 925c to open and close the jaw], the third force having greater dependence on a location of a second end (end at cable housing 947c) of the third asymmetric spring system than on a location of the first end of the third spring system [0191 – screws 948, 948a’, 948b, 948c translates cable housings 947a, 947a’, 947b, 947c distally and proximally along respective cables 925a, 925a’, 925b, 925c to provide optimal working length for transmitting actuating forces]; and
a third control mechanism (pinion 936c) connected to move the second end of the third asymmetric spring system so that a magnitude of the third force changes and the movable portion of the shaft moves [0190 – the user turns knob 914, which causes shaft 944 and pinions 936b, 936c to rotate…rotation of pinions 936b, 936c causes opposed linear motion of racks 930b, 930c, which moves cables 925b, 925c to open and close the jaw].


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 9 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Selkee in view of Shlomo (USPN 6,272,371).
Regarding claim 9, Selkee discloses the device of claim 1, further comprising:
a control system (control handle 16) that operates the first mechanism to actuate the movable portion of the shaft (col. 4, lines 48-49 – when the control handle 16 is rotated the distal tip section 14 will rotate in a corresponding manner) until a sensor indicates the shaft has reached a desired configuration (control handle 16 is capable of causing the first mechanism to actuate until a sensor determines the shaft has reached a desired configuration).
Selkee fails to disclose a sensor in the shaft, wherein the sensor can indicate the shaft has reached a desired configuration.
However, Shlomo teaches a flexible catheter device (catheter 20) for insertion into the body, wherein the catheter has a sensor (bend sensor 80) in the shaft (Fig. 4). The sensor responds to the bend radius of the catheter to help determine the course and/or the position of the catheter within the body (col. 2, lines 50-54; col. 3, lines 52-56).
Given the teachings of Shlomo, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the shaft of Selkee to include a sensor that indicates when the shaft has reached a desired configuration, since doing so would effectively help to determine the course and/or the position of the shaft within the body.
Regarding claim 20, Selkee discloses the device of claim 10, further comprising:
a control system (control handle 16) that operates the first mechanism to actuate the movable portion of the shaft (col. 4, lines 48-49 – when the control handle 16 is rotated the distal tip section 14 will rotate in a corresponding manner) until a sensor indicates the shaft has reached a desired configuration (control handle 16 is capable of causing the first mechanism to actuate until a sensor determines the shaft has reached a desired configuration).
Selkee fails to disclose a sensor in the shaft, wherein the sensor can indicate the shaft has reached a desired configuration.
However, Shlomo teaches a flexible catheter device (catheter 20) for insertion into the body, wherein the catheter has a sensor (bend sensor 80) in the shaft (Fig. 4). The sensor responds to the bend radius of the catheter to help determine the course and/or the position of the catheter within the body (col. 2, lines 50-54; col. 3, lines 52-56).
Given the teachings of Shlomo, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the shaft of Selkee to include a sensor that indicates when the shaft has reached a desired configuration, since doing so would effectively help to determine the course and/or the position of the shaft within the body.

Claims 9 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cerier in view of Shlomo (USPN 6,272,371).
Regarding claim 9, Cerier discloses the device of claim 1, further comprising:
a control system (handle 902) that operates the first mechanism (936a) to actuate the movable portion of the shaft [0178 – handle 902 includes control knobs 912, 914 that actuate assembly 905; 0190 – user turns knob 912, which causes…pinion 936a to turn] until a sensor indicates the shaft has reached a desired configuration (handle 902 is capable of causing the first mechanism to actuate until a sensor determines the shaft has reached a desired configuration).
Cerier fails to disclose a sensor in the shaft, wherein the sensor can indicate the shaft has reached a desired configuration.
However, Shlomo teaches a flexible catheter device (catheter 20) for insertion into the body, wherein the catheter has a sensor (bend sensor 80) in the shaft (Fig. 4). The sensor responds to the bend radius of the catheter to help determine the course and/or the position of the catheter within the body (col. 2, lines 50-54; col. 3, lines 52-56).
Given the teachings of Shlomo, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the shaft of Cerier to include a sensor that indicates when the shaft has reached a desired configuration, since doing so would effectively help to determine the course and/or the position of the shaft within the body.
Regarding claim 20, Cerier discloses the device of claim 10, further comprising:
a control system (handle 902) that operates the first mechanism (936a) to actuate the movable portion of the shaft [0178 – handle 902 includes control knobs 912, 914 that actuate assembly 905; 0190 – user turns knob 912, which causes…pinion 936a to turn] until a sensor indicates the shaft has reached a desired configuration (handle 902 is capable of causing the first mechanism to actuate until a sensor determines the shaft has reached a desired configuration).
Cerier fails to disclose a sensor in the shaft, wherein the sensor can indicate the shaft has reached a desired configuration.
However, Shlomo teaches a flexible catheter device (catheter 20) for insertion into the body, wherein the catheter has a sensor (bend sensor 80) in the shaft (Fig. 4). The sensor responds to the bend radius of the catheter to help determine the course and/or the position of the catheter within the body (col. 2, lines 50-54; col. 3, lines 52-56).
Given the teachings of Shlomo, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the shaft of Cerier to include a sensor that indicates when the shaft has reached a desired configuration, since doing so would effectively help to determine the course and/or the position of the shaft within the body.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENG LEE whose telephone number is (571)270-3662. The examiner can normally be reached Monday, Tuesday and Thursday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WL/Examiner, Art Unit 3783     
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783